                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

CHARLES SMITH                                                                           PLAINTIFF

v.                                                                            No. 4:18CV192-JMV

JODY BRADLEY
T. DANIELS
WARDEN TOOMEY
WARDEN WALKER
PELICIA HALL
MR. TURNER (CID INVESTIGATOR)
LIEUTENANT MILES
SGT. FULTON                                                                         DEFENDANTS


                        ORDER TRANSFERRING CASE TO THE
                      UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF MISSISSIPPI

       This matter comes before the court on for consideration of the transfer of this cause.

Charles Smith, a pro se prisoner, has submitted a complaint alleging unconstitutional conditions

of confinement under 42 U.S.C. § 1983. The events giving rise to the instant complaint

occurred at the Wilkinson County Correctional Facility (“WCCF”) in Woodville, Mississippi.

The defendants seek [69] a change in venue.

       Venue in this case is determined under the general venue state, 28 U .S.C. § 1391(b),

which provides:

       A civil action may be brought in – (1) a judicial district in which any defendant
       resides, if all defendants are residents of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred ...; or (3) if there is no district in which an action may
       otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such
       action.
Where venue is improper, 28 U.S.C. § 1406(a) requires courts to “dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a). The decision to dismiss or transfer a case lies within the court’s

discretion. Dublin v. United States, 380 F.2d 813, 815 (5th Cir. 1967). Mr. Smith’s Complaint

and his Spears hearing testimony confirm that all the events alleged in this case occurred during

his incarceration at WCCF.

       This court may not address the issues in the instant complaint because venue lies in

Wilkinson County – outside the court’s territorial jurisdiction. The federal court which for

which venue is proper in this case is the United States District Court for the Southern District of

Mississippi, and, in the interest of justice and judicial economy, it is ORDERED:

       1) That the defendants’ motion [69] for a change in venue is GRANTED;

       2) That this case is TRANSFERRED to the United States District Court for the

Southern District of Mississippi; and

       3) That the Clerk of Court is DIRECTED to transfer the complaint and the entire record

to the United States District Court for the Southern District of Mississippi;

       SO ORDERED, this, the 11th day of February, 2020.


                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
